Citation Nr: 1042305	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial increased rating for depression, 
evaluated as 30 percent disabling from March 14, 2005 to 
January 25, 2006 and as 50 percent disabling since January 26, 
2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan





INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the May 2005 rating action in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma granted service connection for depression and 
awarded a compensable evaluation of 30 percent, effective from 
March 14, 2005, for this disorder.  After receiving notice of 
that decision, the Veteran perfected a timely appeal of the grant 
of the 30 percent rating for her now service-connected 
depression.  

During the pendency of the Veteran's appeal, and specifically in 
a February 2007 rating action, the RO increased the disability 
evaluation for service-connected depression to 50 percent, 
effective from January 26, 2006.  As the Veteran has not been 
granted the maximum benefit permitted under the regulations, the 
Veteran's claim remains on appeal.  AB v. Brown, 6 Vet. App. 35.  
Further, as the 50 percent rating was not awarded back to the 
effective date of the grant of service connection for this 
disability, the issue on appeal has been characterized as is 
listed on the title page of this decision.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

In a letter dated on January 21, 2010, the RO informed the 
Veteran that her appeal was certified to the Board.  At that 
time, the RO also notified the Veteran, in relevant part, of her 
opportunity to request (within 90 days of the date of that 
letter) a hearing before the Board.  

In a statement dated, and postmarked, on April 12, 2010, the 
Veteran requested a videoconference hearing.  A complete and 
thorough review of the claims folder indicates that the Veteran 
has not been provided with a hearing, and the record does not 
reflect that she has withdrawn her request.  

A basic principle of veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before 
the Board will be granted if an appellant expresses a desire to 
appear in person.  Thus, a remand of the present appeal is 
necessary to afford the Veteran her requested videoconference 
hearing.  

Also included in the claims folder is a VA Form 23-22, 
Appointment Of Veterans Service Organization As Claimant's 
Representative, indicating that, in July 1988, the Veteran 
appointed The American Legion as his representative.  Indeed, in 
October 2010, this service organization submitted a statement on 
the Veteran's behalf.  

Importantly, however, along with the Veteran's request for a 
videoconference hearing in April 2010, she also submitted a VA 
Form 21-22, Appointment Of Veterans Service Organization As 
Claimant's Representative, in which she appeared to appoint the 
Oklahoma Department of Veterans Affairs as her representative.  
Accordingly, on remand, clarification of the Veteran's choice of 
representation should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify her intentions 
regarding her choice of representation.  In 
so doing, provide her with the appropriate 
documentation and inform her of the need to 
submit that document to effectuate any choice 
that she may make.  

2.  Then take appropriate steps in order to 
schedule the Veteran for a personal hearing 
with a Veterans Law Judge of the Board via 
videoconferencing.  The Veteran should be 
notified in writing of the date, time, and 
location of the hearing.  After the hearing 
is conducted, or if the Veteran withdraws the 
hearing request or fails to report for the 
scheduled hearing, the claims file should be 
returned to the Board in accordance with 
appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


